Citation Nr: 1309425	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-40 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected shrapnel residuals, left leg. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from November 2002 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO granted service connection for left foot torn ligaments/strain, right foot sprain and shrapnel residuals, left leg, effective May 29, 2009.  Each of these disabilities was evaluated as zero percent disabling.  The RO also denied service connection for bilateral hearing loss, posttraumatic stress disorder (PTSD), left shoulder rotator cuff (diagnosed as shoulder strain), right ear tinnitus, and entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  In an August 2009 statement, the Veteran disagreed with the rating decision in its entirety.

In a statement submitted in January 2010 (prior to perfecting his appeal), the Veteran withdrew his claims for initial compensable disability ratings for service-connected left foot torn ligaments/strain and right foot sprain.  In addition, in a rating decision issued in July 2010, the RO granted service connection for PTSD evaluated as 50 percent disabling, right ear tinnitus evaluated as 10 percent disabling, left shoulder strain evaluated as 10 percent disabling, and right ear hearing loss evaluated as 0 percent disabling (although service connection for left ear hearing loss continued to be denied).  Thereafter, the RO issued a Statement of the Case on the issues of service connection for left ear hearing loss and an initial compensable disability rating for shrapnel residuals, left leg.  In his VA Form 9 submitted in August 2010, the Veteran only continued the appeal as to the issue of a compensable disability rating for service-connected shrapnel residuals, left leg.  Consequently, the claims the Veteran withdrew in January 2010, the service connection claims granted in the July 2010, and the claim for service connection for left ear hearing loss are no longer on appeal having either been withdrawn by the Veteran or the benefit granted in full.  Thus, the only remaining issue on appeal is that listed on the title page of this decision.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in January 2010.  In addition, the Veteran appeared and testified at a Board video conference hearing held before the undersigned Veterans Law Judge in May 2012.  Copies of the transcripts of those hearings have been associated with the claims file.  A review of the May 2012 transcript of the Board hearing demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted in order to obtain a contemporaneous VA examination to determine the current severity of the Veteran's service-connected shrapnel residuals, left leg.  

The duty to assist includes providing the veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examination in July 2009.  At that time, the Veteran only reported having pain in the thigh when it was cold; otherwise, he denied any problems and no functional limitations were found on examination.  Evaluation of this disability was only for residual scarring under Diagnostic Code 7805.

At the RO hearing held in January 2010, the Veteran and his representative essentially argued that the disability should be evaluated under the muscle injury codes in addition to the scar codes.

Moreover, at the Board hearing in May 2012, the Veteran reported he was having problems with his leg, especially his knee, due to the shrapnel injury and retained shrapnel in his leg.  He testified that the rainy and cold seasons produce severe problems with his knee.  He related that he cannot climb or undergo any strain, and that the pain is so severe he cannot do his normal daily functions.  He also testified that on good days he still has problems with the knee and is able to do almost everything he can with the right knee, just not as much.  He also testified that he was working in masonry and landscaping and that his left knee causes problems with his work in that it is difficult for him to climb up and down off walls and hills because he cannot get his left leg up as high as his right.  He further testified that on bad days, when the pain is bad, he has limitation of motion of the left knee.  On these days, he has to keep his knee raised and stay off it.  He uses Aleve for relief but ice packs do not help.  He also has to stay off his feet for four to five hours before he can do his normal daily work activities.

The Board finds that this testimony indicates that the Veteran's service-connected shrapnel residuals, left leg, may have undergone a worsening in severity since his last examination in July 2009.  Consequently, remand is warranted to obtain a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board also notes that the Veteran is treated at VA through the VA Medical Center in West Haven, Connecticut.  The last treatment records in the claims file are from December 2009.  Thus, on remand, subsequent treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his medical records from the VA Medical Center in West Haven, Connecticut, for treatment from January 2010 to the present.  

2.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for an appropriate VA examination to provide the information requested below.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected shrapnel residuals, left leg, to include whether the Veteran in fact has retained shrapnel in the left leg and, if so, its location.  The examiner should identify all residual disabilities resulting from the shrapnel wound to the left leg to include any muscle disability, joint disability and/or skin (scar) disability.  

With regard to any muscle disability, the examiner should identify the Muscle Group(s) affected in the left leg and comment on whether there is exhibited loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and/or uncertainty of movement due to the service-connected muscle injury.  The examiner is also requested to characterize the severity of the injury to each Muscle Group affected as slight, moderate, moderately severe, or severe.  

With regard to any joint disability, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of the Veteran's left knee and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner should also determine whether there is any evidence of ankylosis, ligamentous laxity or other impairment of the left knee joint.  Repetitive motion testing should be conducted, and the examiner should comment on whether there is additional functional loss due to weakness, fatigability, incoordination, or pain on movement.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  

With regard to any skin (scar) disability, the examiner should determine whether such scar(s) is (are) deep or superficial, cause limitation of motion, is (are) unstable, or is (are) painful upon examination.  If a scar is painful upon examination, the examiner should address whether the pain is due to the scar itself or underlying muscle loss and/or damage.  The examiner should provide measurements of each scar as well as the square inches or square centimeters of skin covered by the scars.

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


